Citation Nr: 1710184	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  13-08 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Larry Schuh, Attorney at Law


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1975 to May 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2016 Order of the United States Court of Appeals for Veterans Claims (Veterans Court).  The appeal originated from a July 2012 rating decision of the RO in Waco, Texas.

In a decision dated in March 2015, the Board denied service connection for a left shoulder and a right shoulder disability.  The Veteran appealed that decision to the Veterans Court.  In an Order dated July 20, 2016, pursuant to a Joint Motion for Partial Remand, the Veterans Court vacated the Board's March 2015 decision to the extent it denied service connection for a left shoulder disability, and remanded this issue back to the Board for additional development consistent with the Joint Motion.  The parties agreed that they did not wish to disturb the Board's denial of service connection for a right shoulder disability.


FINDING OF FACT

The Veteran had a pre-existing left shoulder disability at examination, acceptance, and enrollment for service; and there was no increase in the disability during service.


CONCLUSION OF LAW

A left shoulder disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1111, 1131, 1153, 5103, 5103A; 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306(a), 3.307(a)(3), 3.309(a) (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a left shoulder disability on the basis that his pre-service injury was aggravated by the general rigors of his active duty service.  He contends that because of a left shoulder disability he was given light duty and excused from exercise during service. 
VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.304(b) (2016); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011) (to rebut the presumption of soundness in the case of a wartime veteran, the evidence must clearly and unmistakably show not only that the disorder at issue pre-existed entry into service, but clear and unmistakably show that the disorder did not undergo aggravation in or as a result of service).  38 C.F.R. § 3.304(b) states likewise, but also states "[o]nly such conditions as are recorded in examination reports are to be considered as noted."

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. 
§ 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Every person employed in the active military, naval, or air service for six months or more shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C.A. §1111 (West 2014).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2016).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2016).  The occurrence of symptoms in the absence of an increase in the underlying severity does not constitute aggravation of the disability.  Specifically, a mere recurrence of manifestations of a pre-existing condition, and evidence of temporary flare-up, without more, does not satisfy the level of proof required to establish an increase in disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Where one of the enumerated chronic diseases is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Arthritis is included among the enumerated chronic diseases. Arthritis is primarily rated on the basis of limitation of motion.  Therefore, the rating provisions addressing limitation of motion of specific joints must be considered in determining whether arthritis is manifest to a degree of 10 percent or more.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

The Veteran agrees that his left shoulder injury pre-dated service.  His pre-existing left shoulder injury was discussed in the entry examination and in an accompanying orthopedic examination, which notes x-ray evidence of a resection of the distal clavicle and calcific deposits in the conoid and trapezoid ligaments.  The impression from imaging was of an old 3rd degree acromioclavicular joint separation corrected with an "excellent result."  

The entry examination and orthopedic consultation, which both took place on May 14, 1975, do not state whether the separation and repair was to the left shoulder or the right shoulder.  The records from the hospital where the shoulder surgery took place are unavailable due to length of time between the surgery and when the records were sought by the VA.  However, subsequent imaging shows that the left shoulder was the pre-existing injury (see May 2012 VA examination report below).  

The Veteran was assigned a physical profile rating of U-2 on his entry examination.  Under the physical profile (PULHES) the U stands for upper extremities and U-2 is designated for "slightly limited mobility of joints, mild muscular weakness or other musculoskeletal defects that do not prevent hand-to-hand fighting and are compatible with prolonged effort.  Capable of all basic work commensurate with grade and position."  See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  There is no indication in the service department records that the Veteran was assigned light duty or excused from exercise during service for any left shoulder ailment.

The rating of U-2 establishes that there was a "defect" associated with the pre-existing left shoulder injury.  Accordingly, the presumption of soundness does not attach with respect to the left shoulder.  When a pre-existing injury is noted upon entry to service and the presumption of soundness does not attach "the burden falls on the veteran to establish aggravation." See Wagner at 1096 (2004).

For the veteran to establish aggravation of a pre-exiting "injury or disease," there must be an "increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progression of the disease."  See 38 U.S.C.A. § 1153 (West 2014).  

The Board finds that the evidence does not substantiate an increase in disability to the Veteran's left shoulder during service.  The service treatment records reveal treatment for "right" shoulder pain in June 1975, which was assessed as a strain.  The Board acknowledges the stipulation of the parties to the Joint Motion that the Board should "consider Appellant's allegation that the in-service June 1975 complaint related to his left shoulder as opposed to his right shoulder."  Therefore, the Board acknowledges that this treatment was for the left shoulder and not the right shoulder.  There is only one service treatment record for the left shoulder during service.  This record shows a one-time treatment for the Veteran's left shoulder disability, which is assumed to have been misidentified by the examiner as the right shoulder.  

The service separation examination contains normal clinical findings for the upper extremities.  In the section provided for a summary of defects and diseases is NCD, interpreted as meaning none considered disqualifying or none considered disabling.  

In April 2012 the RO requested a VA examination.  The VA examination took place in May 2012 and an addendum to the examination was made in June 2012.  However, because the RO concluded that there was no treatment for the left shoulder in service, and that the only treatment was for the right shoulder, the RO did not request a medical opinion regarding the left shoulder.  

The Veteran reported to the May 2012 VA examiner that his left shoulder was surgically repaired prior to service in 1974.  He stated to the examiner that during active duty he had "no real treatment, just light duty" as a result of his left shoulder disability.  During the examination, he complained of current decreased range of motion with his left shoulder. 

The May 2012 VA examination contained a contemporary bilateral shoulder x-ray report.  When asked "Are there any significant diagnostic test findings and/or results?" The examiner selected "yes."  The examiner summarized that the findings of the bilateral shoulder x-ray report were:

1. Probable old fracture deformity of the distal left clavicle with posttraumatic changes of the coracoclavicular ligaments.
      2. Moderate to advanced arthrosis of the left acromioclavicular joint.
      3. Mild to moderate arthrosis of the right acromioclavicular joint.

The VA examination diagnoses include: 

Diagnosis #1: Old fracture deformity distal left clavicle with the date of diagnosis as unknown; the old fracture is affecting the left side.
      Diagnosis #2: DJD, Bilateral shoulders, affecting both shoulders.
      
In Davis, 276 F.3d at 1346-47, the Federal Circuit held that evidence of temporary flare-ups symptomatic of an underlying pre-existing condition, alone, is not sufficient for a non-combat veteran to show increased disability under 38 U.S.C.A. § 1153 unless the underlying condition is worsened.  See, e.g., Davis at 1346-47 (Fed. Cir. 2002); see also Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010) (holding that "the term 'aggravated,' as it is used in [38 U.S.C.] section 101(24) (B) means . . . a permanent increase in disability beyond the natural progress of that disease or injury"); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) (holding that "temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened").  

In Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993) the Veterans Court held that, to establish aggravation, even for a combat veteran, the exacerbations of a disability must be more than a "temporary or intermittent" flare-up.  The holding implies that a permanent (i.e., non-temporary) increase in disability must be shown to constitute aggravation as it notes that there must be a comparison between the pre-existing disability and the changed level of disability at a later date showing an increase in the "overall disability" that continued "beyond discharge."  See also Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994) (citing to Webster's dictionary defining a flare-up "as a sudden increase in symptoms of a latent or subsiding disease").

Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Here, the Veteran was treated once during service and was found to be clinically normal when subsequently examined at service separation.  The service separation examination provides affirmative evidence that there was no increased in the pre-existing left shoulder disability.  The diagnosis of arthritis comes 36 years after the Veteran's separation from service, and does not reflect that the disease manifested to a degree of 10 percent or more within 1 year from the date of separation from service.  38 C.F.R. §3.307(a)(3).  There is also no notation of arthritis at any time in service or during the presumptive period.  38 C.F.R. § 3.303(b).  Moreover, the current diagnosis implicates both shoulders, not merely the left shoulder-the one injured in service.  Accordingly, the Board finds that the Veteran's threshold burden, to establish an increase in the left shoulder disability during service, has not been met.  This means that the presumption of aggravation under 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) does not attach, and is conclusive evidence that there was no aggravation of the left shoulder as a result of service.

In conclusion, the Veteran had a pre-existing left shoulder disability which was not chronically worsened during service; as such, the Board finds that the pre-existing left shoulder disability was not aggravated by service.  Accordingly, the Board concludes that service connection for a left shoulder disability by way of aggravation or otherwise, is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duty to Notify and Assist

VA's duty to notify was satisfied by a letter sent in 2011 and the Veteran responded to the VCAA letter in November 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The RO has obtained pertinent medical records including the service treatment records.  In May 2011 the RO requested medical records from Nebraska Medical Center from May 1975 and Grape Community Hospital from July 1974 but no records were available or received from either treatment facility, most likely due to passage of time.  The RO has also obtained thorough medical examinations regarding the claim in May 2012 and an addendum to the examination in June 2012.  

The Board acknowledges that the Veteran has not been afforded a VA medical opinion with respect to this claim.  However, the Board finds that a VA opinion is not necessary in order to decide this claim.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection. Waters, 601 F.3d at 1278-1279. 

Here, the presumption of soundness does not attach with respect to the left shoulder and the Veteran has not met the threshold or predicate burden of establishing a worsening of his pre-existing left shoulder disability during service. Accordingly, a medical opinion regarding aggravation is not necessary. The normal results for the upper extremities at service separation are affirmative evidence that there was no increase in the disability during service. 

The Board acknowledges the stipulation in the Joint Motion that the Board must address whether clarification is necessary regarding the statement of the June 2012 opinion that a right shoulder injury predated service.  However, as noted above, this statement was based on imaging which showed an old injury of the left shoulder.  The Board finds that the imaging results provide an adequate basis to conclude the examiner's statement was in error. 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

The Board finds that VA has satisfied its statutory and regulatory duties to notice and assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see Dingess v. Nicholson, 19 Vet. App. 473 (2006).  


ORDER

Service connection for left shoulder disability is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


